[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                                                                  FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                               No. 08-13371                   APRIL 24, 2009
                                                           THOMAS K. KAHN
                                                                 CLERK
                        Agency No. A78-187-617

KRISTINA ZORBA REMON,

                                               Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                               Respondent.



               Petition for Review of a Final Decision of the
                       Board of Immigration Appeals


                            (April 24, 2009)


Before BIRCH, DUBINA and WILSON, Circuit Judges.

PER CURIAM:
      Petitioner, Kristina Zorba Remon (“Remon”), petitions for review of the

Board of Immigration Appeals’ (“BIA”) order affirming the immigration judge’s

(“IJ”) order of removal because it found that petitioner committed a crime

involving moral turpitude. See Immigration and Nationality Act §

212(a)(2)(A)(i)(I), 8 U.S.C. § 1182(a)(2)(A)(i)(I).

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we grant the petition for review, vacate the removal order

and remand this case to the BIA for further consideration. We conclude that the

BIA erred in going beyond the record of conviction to create a presumption of

intent in order to conclude that Remon’s crime was one involving moral turpitude

that subjected her to removability.

      PETITION GRANTED.1




      1
          The pending motion to dismiss for lack of jurisdiction is DENIED.


                                                2